DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 19-23, 25-26, 30 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2011/0049361 A1 [Preikszas].

Regarding Claim 16:
Preikszas teaches a charged particle beam system (abstract) comprising: 
an adjustable aperture configured to allow a charged particle beam to pass therethrough (Figs. 2-4), the adjustable aperture being changeable to provide a selected aperture size (as shown in Figs. 2-4 and described in paras 78-79); and 
a controller ((20)) configured to: 
control the charged particle beam system to provide the charged particle beam in a first mode in which the charged particle beam passes through the adjustable aperture at a first aperture size so that the charged particle beam is incident on a region of a sample at a first current level (paras 89, 24, 42); and 
control the charged particle beam system to provide the charged particle beam in a second mode in which the charged particle beam passes through the adjustable aperture at a second aperture size so that the charged particle beam is incident on at least a portion of the region of the sample at a second current level (paras 89, 24, 42).

Regarding Claim 17:
Preikszas teaches the charged particle beam system of claim 16, wherein the controller is configured to: switch the charged particle beam system between the first mode and the second mode (paras 78-79). 

Regarding Claim 19:
Preikszas teaches the charged particle beam system of claim 16, wherein the controller is configured to: in the second mode, focus the charged particle beam incident on the sample to the surface of the sample (para 15). 

Regarding Claim 20:
Preikszas teaches the charged particle beam system of claim 16, wherein the controller is configured to: control the charged particle beam system to provide the charged particle beam in the first mode by adjusting the adjustable aperture to the first aperture size (paras 24, 42). 

Regarding Claim 21:
Preikszas teaches the charged particle beam system of claim 16, wherein the controller is configured to: control the charged particle beam system to provide the charged particle beam in the second mode by adjusting the adjustable aperture to the second aperture size (paras 24, 42).

Regarding Claim 22:
Preikszas teaches the charged particle beam system of claim 16, further comprising a column aperture (Fig. 1 (9)), wherein the controller is configured to focus the charged particle beam in a region of the column aperture in the first mode (Fig. 8). 

Regarding Claim 23:
Preikszas teaches the charged particle beam system of claim 22, wherein the controller is configured to project the charged particle beam on the column aperture in the second mode (Figs. 7, 9). 

Regarding Claim 25:
Preikszas teaches the charged particle beam system of claim 16, wherein the charged particle beam system is a scanning electron microscope and the charged particle beam is an electron beam (para 58).

Regarding Claim 26:
Preikszas teaches a method comprising: 
providing a charged particle beam through an adjustable aperture plate at a first aperture size so that the charged particle beam is incident on a sample at a first current level (paras 24, 42); and 
provide the charged particle beam through the adjustable aperture plate at a second aperture size so that the charged particle beam is incident on the sample at a second current level (paras 24, 42; Figs. 2-4). 

Regarding Claim 30:
Preikszas teaches a non-transitory computer readable medium storing a set of instructions that are executable by one or more processors of a system (para 93) to cause the system to perform a method comprising: 
providing a charged particle beam through an adjustable aperture plate at a first aperture size so that the charged particle beam is incident on the sample at a first current level (paras 24, 42); and
providing the charged particle beam through the adjustable aperture plate at a second aperture size so that the charged particle beam is incident on the sample at a second current level (paras 24, 42; Figs. 2-4).  


Claims 16 and 24 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2013/0187046 A1 [Zeidler].

Regarding Claim 16:
Zeidler teaches a charged particle beam system (abstract) comprising: 
an adjustable aperture configured to allow a charged particle beam to pass therethrough (Fig. 2 (313)), the adjustable aperture being changeable to provide a selected aperture size (as shown in Fig. 5); and 
a controller ((20)) configured to: 
control the charged particle beam system to provide the charged particle beam in a first mode in which the charged particle beam passes through the adjustable aperture at a first aperture size so that the charged particle beam is incident on a region of a sample at a first current level (paras 68-70); and 
control the charged particle beam system to provide the charged particle beam in a second mode in which the charged particle beam passes through the adjustable aperture at a second aperture size so that the charged particle beam is incident on at least a portion of the region of the sample at a second current level (paras 68-70, the first and second current levels may be the same).

Regarding Claim 24:
Zeidler teaches the charged particle beam system of claim 16, further comprising: 
an aperture plate having a first aperture and a second aperture formed thereon (Fig. 5), wherein the first aperture has a size larger than that of the second aperture (para 69); and 
a mover configured to adjust a position of the aperture plate (Fig. 2 (350)); 
wherein the controller is configured to: 
cause the mover to move the aperture plate so that the first aperture is aligned with the optical axis in the first mode (para 56), and 
cause the mover to move the aperture plate so that the second aperture is aligned with the optical axis in the second mode (para 56).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 27-29, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Preikszas in view of US 2010/0181492 A1 [Zhao].

Regarding Claim 18:
Preikszas teaches the charged particle beam system of claim 16, but fails to teach that the controller is configured to: in the first mode, defocus the charged particle beam incident on the sample so as to flood a region on a surface of the sample with charged particles of the charged particle beam.
Zhao teaches a charge particle beam technique wherein, in a first mode, a charged particle beam is defocused by its lenses so that it floods a region on a surface of a sample with charged particles of the charged particle beam (abstract, et al.). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the defocused flood scanning of Zhao to Preikszas. One would have been motivated to make such a modification since this would allow a user to control charging conditions of the sample (Zhao para 30-35).

Regarding Claims 27 and 28:
Preikszas teaches the method of claim 26, further comprising: focusing the charged particle beam on the surface of the sample (para 15).
However, Preikszas fails to teach that the method includes defocusing the charged particle beam on a surface of the sample so as to flood a region on the surface of the sample with charged particles of the charged particle beam.

Zhao teaches a charge particle beam technique wherein a charged particle beam is defocused by its lenses so that it floods a region on a surface of a sample with charged particles of the charged particle beam (abstract, et al.). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the defocused flood scanning of Zhao to Preikszas. One would have been motivated to make such a modification since this would allow a user to control charging conditions of the sample (Zhao para 30-35).

Regarding Claim 29:
Preikszas teaches the method of claim 26, but fails to teach that the method further comprises: 
forming a first spot on a surface of the sample at the first current level; and 
forming a second spot on the surface of the sample at the second current level, wherein a spot size of the first spot is different from the second spot, and the first current level is greater than or equal to the second current level.
Zhao teaches a charge particle beam technique including forming a first spot on a surface of the sample at a first current level (Fig. 3a shows an imaging spot; para 37); and forming a second spot on the surface of the sample at a second current level (Figs. 3b,c show a defocused spot, para 37), wherein a spot size of the first spot is different from the second spot (para 20), and the first current level is greater than or equal to the second current level (the current levels are the same, since the originating beam is the same). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the above noted technique of Zhao to Preikszas. One would have been motivated to make such a modification since this would allow a user to control charging conditions of the sample using the defocused beam (Zhao para 30-35).

Regarding Claims 31 and 32:
Preikszas teaches the non-transitory computer readable medium of claim 30, wherein the set of instructions are executable by one or more processors of the system to cause the system to further perform: focusing the charged particle beam on the surface of the sample (para 15).
However, Preikszas fails to teach that the set of instructions are executable by one or more processors of the system to cause the system to further perform: s defocusing the charged particle beam on a surface of the sample so as to flood a region on the surface of the sample with charged particles of the charged particle beam.

Zhao teaches a charge particle beam technique wherein a charged particle beam is defocused by its lenses so that it floods a region on a surface of a sample with charged particles of the charged particle beam (abstract, et al.). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the defocused flood scanning of Zhao to Preikszas. One would have been motivated to make such a modification since this would allow a user to control charging conditions of the sample (Zhao para 30-35).

Regarding Claim 33:
Preikszas teaches the non-transitory computer readable medium of claim 30, but fails to teach that the set of instructions are executable by one or more processors of the system to cause the system to further perform: forming a first spot on a surface of the sample at the first current level; and forming a second spot on the surface of the sample at the second current level, wherein a spot size of the first spot is different from the second spot. 
Zhao teaches a charge particle beam technique including forming a first spot on a surface of the sample at the first current level (Fig. 3a shows an imaging spot; para 37); and forming a second spot on the surface of the sample at the second current level (Figs. 3b,c show a defocused spot, para 37), wherein a spot size of the first spot is different from the second spot (para 20). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the above noted technique of Zhao to Preikszas. One would have been motivated to make such a modification since this would allow a user to control charging conditions of the sample using the defocused beam (Zhao para 30-35).

Regarding Claim 34:
Preikszas teaches the non-transitory computer readable medium of claim 30, wherein the set of instructions are executable by one or more processors of the system to cause the system to further perform: focusing the charged particle beam in a region of a column aperture (Fig. 8). However, Preikszas fails to specify doing so while performing charged particle flooding. 
Zhao teaches a charge particle beam technique wherein a charged particle beam is defocused by its final lenses so that it floods a region on a surface of a sample with charged particles of the charged particle beam (abstract, et al.). Implementing such a flooding technique in Preikszas while operating in the high current mode of Fig. 8 would provide the defocused beam with a greater charge control current. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the defocused flood scanning of Zhao to the high current arrangement of Preikszas. One would have been motivated to make such a modification since this would allow a user to rapidly control charging conditions of the sample (Zhao para 30-35).

Regarding Claim 35:
The modified invention of claim 34 teaches the non-transitory computer readable medium of claim 34, wherein the set of instructions are executable by one or more processors of the system to cause the system to further perform: projecting the charged particle beam on the column aperture (Preikszas Figs. 7 and 8).

Response to Arguments
Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive. 
The 35 USC 101 rejections of record are withdrawn in light of applicant’s amendments.
The 35 USC 112(b) rejections of record are withdrawn in light of applicant’s amendments.
Applicant argues that the aperture of Preikszas does not affect current levels, and as such does not anticipate the claims. This is not persuasive. The claims at issue fail to link the aperture size with any control of incident current level.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant argues that Zeidler fails to demonstrate exposing the same portion of a sample in both modes. This is not persuasive. Zeidler describes irradiating a substrate, the whole of which is the claimed region. Subsequent irradiation with different apertures are also on said substrate, and as such they are in a portion of the region.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881